Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 2/26/2021. Claims 1-20 are currently pending and claims 1, 9, and 17 are the independent claims. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
As per claim 1, it recites “…retrieving executable binary code segments corresponding to operators of a given candidate group which of a plurality of candidate groups of the operators; wherein the operators of the given candidate group are determined to be combined generating a unit of binary code…”. The examiner would like to point out that, for clarity, the wording/phrasing of the limitations should be “a given candidate group of a plurality of candidate groups”. The examiner would further like to point out that there is a semicolon (“;”) after “groups of operators” and before “wherein”, and there is no punctuation separating “to be combined” from the next limitation of “generating a unit of binary code”. As such, for clarity, the wording/phrasing/punctuation of the limitations should be “…retrieving executable binary code segments corresponding to operators of a given candidate group of a plurality of candidate groups of the operators, wherein the operators of the given candidate group are determined to be combined; generating a unit of binary code…”


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,144,290 B2. Although the claims at issue are not identical, they are not patentably distinct from each as seen below.

Current Application 17/186,352
US Patent 11,144,290 B2
1. A method performed by a software compiler, the method comprising: 

retrieving executable binary code segments corresponding to operators of a given candidate group which of a plurality of candidate groups of the operators; wherein the operators of the given 

generating a unit of binary code including the executable binary code segments and metadata representing an execution control flow among the executable binary code segments; and 

dispatching the unit of code to a given hardware accelerator for execution of the unit of code.


in response to determining that the operators of the given candidate group are to be combined: retrieving executable binary code segments corresponding to 

generating a unit of binary code including the executable binary code segments and metadata representing an execution control flow among the executable binary code segments; and 

dispatching the unit of code to the given hardware accelerator for execution of the unit of code.


analyzing a dataflow graph representing data dependencies between operators of a dataflow application to identify the plurality of candidate groups of the operators; based on characteristics of the given hardware accelerator and the operators of the given candidate group, determining whether the operators of the 


analyzing a dataflow graph representing data dependencies between operators of a dataflow application to identify a plurality of candidate groups of the operators; based on characteristics of a given hardware accelerator and the operators of a given candidate group of the plurality of candidate groups, 

2. The method of claim 1, wherein determining whether the operators of the given candidate group are to be grouped together comprises determining whether the operators should be combined based on whether operators of the given candidate group are constrained to be executed on different hardware accelerators of a plurality of hardware accelerators.
4. The method of claim 2, wherein determining whether the operators of the given candidate group are to be grouped together comprises determining whether the operators should be combined based on available resources of the given hardware accelerator.
3. The method of claim 1, wherein determining whether the operators of the given candidate group are to be grouped together comprises determining whether the operators should be combined based on available resources of the given hardware accelerator.
5. The method of claim 2, wherein determining whether the operators of the given candidate group are to be grouped 


5. The method of claim 1, wherein determining whether the operators of the given candidate group are to be grouped together comprises determining whether the operators should be combined based on a computation runtime associated with executing all of the operators of the given candidate group.
7. The method of claim 1, wherein generating the unit of binary code comprises generating metadata representing input parameters and output parameters for each operator of the given candidate group.
6. The method of claim 1, wherein generating the unit of binary code comprises generating metadata representing input parameters and output parameters for each operator of the given candidate group.
8. The method of claim 1, wherein generating the unit of binary code comprises generating metadata representing a plurality of navigation table entries, wherein a given entry of the 



execute a unit of binary code including executable binary code segments and metadata representing an execution control flow among the executable binary code segments, the executable binary code segments corresponding to operators of a given candidate group, the operators of the given candidate group selected based on, analyzing a dataflow graph representing data dependencies between operators of a dataflow application to identify a plurality of 

dispatch the unit of code to the hardware accelerator for execution of the unit of code.


execute a unit of binary code including executable binary code segments and metadata representing an execution control flow among the executable binary code segments, the executable binary code segments corresponding to operators of a given candidate group, the operators of the given candidate group selected based on, analyzing a dataflow graph representing data dependencies between operators of a dataflow application to identify a plurality of 

dispatch the unit of code to the hardware accelerator for execution of the unit of code.

10. The computer system of claim 9, wherein determining that the operators of the given candidate group are to be grouped together comprises determining that the operators are combined based on constraints of the hardware accelerator.
11. The computer system of claim 9, wherein determining that the operators of the given candidate group are to be grouped together comprises determining that the operators should be combined 


12. The computer system of claim 9, wherein determining that the operators of the given candidate group are to be grouped together comprises determining that the operators should be combined based on a number of the operators of the given candidate group.
13. The computer system of claim 9, wherein determining that the operators of the given candidate group are to be grouped together comprises determining that the operators should be combined based on a computation runtime associated with executing all of the operators of the given candidate group.
13. The computer system of claim 9, wherein determining that the operators of the given candidate group are to be grouped together comprises determining that the operators should be combined based on a computation runtime associated with executing all of the operators of the given candidate group.
14. The computer system of claim 9, wherein generating the unit of binary code comprises generating metadata representing input parameters and output parameters for each operator of the given candidate group.
14. The computer system of claim 9, wherein generating the unit of binary code comprises generating metadata representing input parameters and output parameters for each operator of the given candidate group.

15. The computer system of claim 9, wherein generating the unit of binary code comprises generating metadata representing a plurality of navigation table entries, wherein a given entry of the plurality of navigation entries comprises a field associated with a size of the given entry and a pointer to a given executable binary code segment of the plurality of executable binary code segments.
16. The computer system of claim 9, wherein the unit of binary code comprises glue code.
16. The computer system of claim 9, wherein the unit of binary code comprises glue code.
17. A non-transient memory having stored therein instructions, the instructions when executed by a processor causing the processor to: 

execute a unit of binary code including executable binary code segments and metadata representing an execution control flow among the executable binary code segments, the executable binary 

dispatch the unit of code to the hardware accelerator for execution of the unit of code.


execute a unit of binary code including executable binary code segments and metadata representing an execution control flow among the executable binary code segments, the executable binary 

dispatch the unit of code to the hardware accelerator for execution of the unit of code.



19. The non-transient memory of claim 17, wherein determining that the operators of the given candidate group are to be grouped together comprises determining that the operators should be combined based on a computation runtime associated with executing all of the operators of the given candidate group.
20. The non-transient memory of claim 17, wherein determining that the operators of the given candidate group are to be grouped together comprises determining that the operators should be combined based on a computation runtime associated with executing all of the operators of the given candidate group.
20. The non-transient memory of claim 17, wherein determining that the operators of the given candidate group are to be grouped together comprises determining that the operators should be combined based on a computation runtime associated with executing all of the operators of the given candidate group.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pechanec et al. (herein called Pechanec) (US PG Pub. 2015/0199787 A1) and Javanovic et al. (herein called Javanovic) (US PG Pub. 2014/0344817 A1).

As per claim 1, Pechanec teaches: a method performed by a software compiler, the method comprising:
retrieving executable binary code segments corresponding to operators of a given candidate group which of a plurality of candidate groups of the operators; wherein the operators of the given candidate group are determined to be combined (pars. [0024], [0029], [0032]-[0036], [0039], [0046], application/code contains multiple/one or more/etc. portions/classes/etc. (plurality of candidate groups) that are executed on CPU or GPU/accelerator, intermediate representation of application/code portions may be 
generating a unit of binary code including the executable binary code segments and metadata (pars. [0024], [0029], [0032], [0039], [0041]-[0042], [0046], [0051], [0053], [0064], intermediate representation is compiled into set of instructions including binary representation of code portion executable on GPU/hardware accelerator (generate unit of binary code including executable binary code segments), data associated with code/application is transformed data types native to GPU/accelerator, and execution of GPU code/binary code/threads/etc. is scheduled for execution (generate metadata).); and 
dispatching the unit of code to a given hardware accelerator for execution of the unit of code (pars. [0005], [0046], [0051], [0056], set of instructions including binary representation of code portion (unit of code) is sent/communicated/distributed/etc. (dispatched) to GPU (hardware accelerator) and GPU/accelerator executes the instructions/binary code/etc. (execution of unit of code).).
While Pechanec teaches generating metadata and scheduling execution of binary code/GPU code/threads/etc., it does not explicitly state, however teaches:
metadata representing an execution control flow among the executable binary code segments (pars. [0066]-[0069], [0072], operators may be merged/combined and converted into a form used by an execution engine (compile into a set of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pechanec such that the generating of metadata scheduling execution of the binary code includes generating metadata representing an execution control flow among the executable binary code segments, as conceptually taught by Javanovic, because these modifications allow for effective scheduling and execution of the instructions/code/tasks/jobs/etc. on the GPU/accelerator/execution engine/etc., thereby helping to ensure that the program operates as intended and helping to prevent errors from code being executed in an incorrect order/schedule/etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193